SCIRICA, Circuit Judge,
concurring.
I agree none of the defendants can be liable in this § 1983 action to redress the alleged sexual molestation of six girls aged six to eight years old on their school bus. Because I am troubled by the application of our case law in these factual circumstances, I write separately.
I agree the school bus driver, Clark Myers, the bus company president, Vernon R. Claypoole, and the bus company, Vernon R. Claypoole, Inc., cannot be liable because as independent contractors, they were not state actors. Rendell-Baker v. Kohn, 457 U.S. 830, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982). Of course were Myers-an employee of the Indiana Area School District rather than an independent contractor, he could be subject to § 1983 liability. See Lopez v. Houston Independent School Dist., 817 F.2d 351, 356 (5th Cir.1987); Doe “A” v. Special School Dist. of St. Louis County, 637 F.Supp. 1138, 1143 (E.D.Mo.1986). But *715because the Indiana Area School District owns no buses, it must contract out bus service and therefore school bus drivers like Myers are not employees of the district.
The employee/independent contractor distinction seems an artificial and undesirable basis upon which to deny § 1983 liability here. Unlike in Rendell-Baker, where the state actors in question “showed relatively little interest in the school’s personnel matters” which gave rise to plaintiffs’ claims that they were discharged from employment without hearings, 457 U.S. at 843, 102 S.Ct. at 2772-73, here school superintendent David Laird treated Myers as if he were an employee, reprimanding him and ultimately suspending him permanently from driving the school district’s buses following the alleged molestation. Additionally, this case involves sexual misconduct toward six, seven, and eight year-old girls, compelled by the state to attend school although not required to take the bus.
I also agree defendants Laird and the school district did not exhibit the “deliberate indifference” necessary for liability under Stoneking v. Bradford Area School District, 882 F.2d 720, 725 (3d Cir.1989), cert. denied, 493 U.S. 1044, 110 S.Ct. 840, 107 L.Ed.2d 835 (1990). I am less certain this case is also controlled by D.R. by L.R. v. Middle Bucks Area Vocational Technical School, 972 F.2d 1364 (3d Cir.1992). The majority reasons that here, as there, plaintiffs have not been deprived of any avenue of assistance they would have had absent any state involvement, in essence because they live at home and therefore do not face a “full time severe and continuous state restriction of [their] liberty.” D.R., 972 F.2d at 1371. The majority believes this case is easier than D.R. because there, a special relationship between the school and the students could at least arguably be derived from the fact that state law compelled school attendance, where as here, no such law compels students to take the school bus.
But this case in certain respects is more compelling than D.R. In D.R., teenage students committed the violative acts on other teenage students, whereas here, a bus driver, working under the supervision of the school district, committed the acts on girls aged six, seven, and eight years old. Furthermore, at the time the acts occurred here, plaintiffs were under the total custody the driver of a school bus exerts over his passengers. Compare D.R., 972 F.2d at 1372 (“the school defendants’ authority over D.R. during the school day cannot be said to create the type of physical custody necessary to bring it within the special relationship” necessary for § 1983 liability).
It is difficult to understand why these factual circumstances are not constitutionally significant while others, such as the employee/independent contractor distinction and the theoretically volitional and temporary character of plaintiffs’ use of the school bus, are constitutionally disposi-tive. I recognize we must draw lines to refine the state action requirement and the special relationship of care developed in DeShaney v. Winnebago County Dept. of Social Services, 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989). But applied here, these principles lead to a result that belies the gravity of the constitutional claims involved. Denying these § 1983 claims also ignores the practical realities of this case — the necessity for small school districts to contract out bus service, the reliance of families in rural areas upon school buses, and the defenselessness of young girls riding a school bus. When claims like these fall through the cracks, § 1983 seems less than the powerful tool to vindicate constitutional rights it was designed to be.